DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 7-10, 15-18, 21-31 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cao et al. (US2017/0213091).
To claim 1, Cao teach an activity recognition system, comprising a local device and a server, wherein: 

obtain a video (305 of Fig. 3, paragraph 0037), wherein the video comprises a plurality of frames and is captured by the one or more cameras (102-122 of Fig. 1); 
conduct, by the hardware platform (220 of Fig. 2), a basic human detection on the video to obtain a basic detection result, wherein the basic detection result indicates whether at least one human is present in one or more frames of the video (paragraphs 0011, 0024, 0028-0031), and wherein to conduct the basic human detection, the hardware platform is configured to: 
build a background model, wherein an input of the background model is a frame of the video, an output of the background model includes a motion probability, and the background model is updated for each frame of the video to reflect a change of a viewpoint of the one or more cameras (paragraph 0040); 
obtain, for each frame of the video, a difference between the frame and the output of the background model using the frame as the input (paragraph 0026), 
determine, based on the differences, a detected region in one or more frames of the video, 	generate, based on the detected region, a predicted candidate region, and 	generate, based on the predicted candidate region, the basic detection result (Figs. 2-3, paragraphs 0021-0042), 
and the server (paragraph 0033) is configured to: 
predict, in response to the basic detection result indicating at least one person is present in the video, an activity class associated with the person (paragraphs 0030-0031).


To claim 18, Cao teach a non-transitory computer-readable storage medium storing instructions that, upon being executed by one or more processors, cause the one or more processors to perform an activity recognition method (as explained in response to claim 1 above).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-9, 15-17, 23, 27, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US2017/0213091) in view of Zakharevich et al. (US2018/0232904).
To claims 7, 15 and 30, Cao teach claims 1, 10 and 18.
But, Cao do not expressly disclose wherein to predict the activity class associated with the person, the server is configured to: 	extract statistical scene features from at least one portion of the video; extract temporal features from the at least one portion of the video; extract pose features from the at least one portion of the video; and predict, based on the statistical scene features, the temporal features, and the pose features, the activity class associated with the person.


To claims 8 and 16, Cao and Zakharevich teach claims 7 and 15.
Cao and Zakharevich teach wherein the pose feature comprises a plurality of pose patches, the pose patches each associated with full body, upper body, left elbow, and right elbow (despite of lack of disclosure, claimed specifics are obvious components in posture feature extraction well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for detailed implementation of risky behavior prediction, hence Official Notice is taken).

To claims 9 and 17, Cao and Zakharevich teach claims 7 and 15.
Cao and Zakharevich teach wherein the server is further configured to: obtain deformable features from the at least one portion of the video; and combine the statistical scene features, the temporal features, the pose features, and the deformable features to predict the activity class of the person (despite of lack of disclosure, claimed broad features are obvious major components in movement classification prediction that is well-known in the art, which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for detailed implementation of risky behavior prediction, hence Official Notice is taken).

To claims 23, 27 and 31, Cao and Zakharevich teach claims 7, 15 and 30. 
Cao and Zakharevich teach wherein the server is further configured to: 
predict the activity class associated with the person by using a tree structure model, wherein the statistical scene features are used at a coarse level of the tree structure model, the temporal features are used at a base level of the tree structure model, and the pose features are used at a fine level of the tree structure model (as explained in response to claim 7 above, wherein regression tree is well-known as being built through a process known as binary recursive partitioning, which is an iterative process that splits the data into partitions or branches, and then continues splitting each partition into smaller groups as the method moves up each branch, wherein using statistical scene features at a coarse level and pose features at a fine level would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate for further detailed implementation, hence Official Notice is taken). 


Claims 24, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US2017/0213091) in view of Zakharevich et al. (US2018/0232904) and Walker et al. (US6996171).
To claims 24 and 28, Cao and Zakharevich teach claims 23 and 27.
But, Cao and Zakharevich do not expressly disclose wherein: each of the statistical scene features includes a static scene feature and a dynamic scene feature, the server is further configured to obtain the static scene feature by applying mathematic operations over a first number of frames of the video, wherein the mathematic operations include an average operation, a standard deviation operation, a minimum operation, and a maximum operation; and the server is further configured to obtain the dynamic scene feature by computing a temporal difference between two frames of the video that are a second number of frames apart.
	Walker teach each of the statistical scene features includes a static scene feature and a dynamic scene feature, the server is further configured to obtain the static scene feature by applying mathematic operations over a first number of frames of the video, wherein the mathematic operations include an average operation, a standard deviation operation, a minimum operation, and a maximum operation (column 19 lines 36-44, column 21 lines 34-39); and the server is further configured to obtain the dynamic scene feature by computing a temporal difference between two frames of the video that are a second number of frames apart (column 17 lines 42-60), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Cao and Zakharevich, in order to further implement scene feature analysis.


Claims 22, 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US2017/0213091) in view of Zakharevich et al. (US2018/0232904) and Cheng et al. (US2014/0328570).
To claims 22 and 26, Cao and Zakharevich teach claims 7 and 15. 
But, do not expressly disclose wherein, to extract the temporal features, the server is further configured to: obtain one or more key frames from the video; and extract the temporal features from the key frames using one or more machine learning algorithms.
	Cheng teach wherein, to extract the temporal features, the server is further configured to: obtain one or more key frames from the video; and extract the temporal features from the key frames using one or more machine learning algorithms (abstract, paragraphs 0017, 0040-0041, 0047), which would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate into the system of Cao and Zakharevich, in order to further implement scene feature analysis.


Claims 21, 25, 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cao et al. (US2017/0213091) in view of Gibbon et al. (US2016/0163029) and Borel et al. (US2017/0078767).
To claims 21, 25 and 29, Cao teach claims 1, 10 and 18.
But, Cao do not expressly disclose wherein the local driver is further configured to: determine whether the basic detection result has reached a threshold accuracy; and upload, in response to 
	Gibbon teach local driver is further configured to: determine whether the basic detection result has reached a threshold accuracy (606 of Fig. 6); and upload, in response to the basic detection result not reaching the threshold accuracy, a portion of the video to the server, and wherein the server is further configured to: receive, from the local device, the portion of the video (806 of Fig. 8, send image data to server). 
	Borel further teach basic motion detection is performed locally due to resource limit and more complex motion recognition and object detection is done by a remote server (paragraphs 0044-0055), which would be obvious to one of ordinary skill in the art that server received image data in Gibbon may well be processed on said server for efficient resource utilization.
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate teachings of Gibbon and Borel into the system of Cao, in order to effectively utilize processing resource while improving detection accuracy.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIYU LU whose telephone number is (571)272-2837.  The examiner can normally be reached on Weekdays: 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDWARD URBAN can be reached on (571) 272-7899.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ZHIYU . LU
Primary Examiner
Art Unit 2669



/ZHIYU LU/Primary Examiner, Art Unit 2665                                                                                                                                                                                                        June 10, 2021